RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 18a0077p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



 MARTEZ ROMAL BICKHAM,                                  ┐
                                Petitioner-Appellant,   │
                                                        │
                                                         >      No. 16-2174
        v.                                              │
                                                        │
                                                        │
 THOMAS WINN, Warden,                                   │
                                Respondent-Appellee.    │
                                                        ┘

                         Appeal from the United States District Court
                        for the Eastern District of Michigan at Detroit.
                       No. 2:14-cv-14560—Sean F. Cox, District Judge.

                                 Argued: December 7, 2017

                              Decided and Filed: April 23, 2018

                   Before: SILER, WHITE, and THAPAR, Circuit Judges.
                                  _________________

                                         COUNSEL

ARGUED: Michael L. Mittlestat, STATE APPELLATE DEFENDER OFFICE, Detroit,
Michigan, for Appellant. Bruce H. Edwards, OFFICE OF THE MICHIGAN ATTORNEY
GENERAL, Lansing, Michigan, for Appellee. ON BRIEF: Michael L. Mittlestat, STATE
APPELLATE DEFENDER OFFICE, Detroit, Michigan, for Appellant. Bruce H. Edwards,
OFFICE OF THE MICHIGAN ATTORNEY GENERAL, Lansing, Michigan, for Appellee.

       SILER, J., delivered the opinion of the court in which THAPAR, J., joined in part and in
the result. THAPAR, J. (pg. 7), delivered a separate opinion concurring in part and in the
judgment. WHITE, J. (pp. 8–11), delivered a separate dissenting opinion.
 No. 16-2174                                Bickham v. Winn                                    Page 2


                                         _________________

                                               OPINION
                                         _________________

          SILER, Circuit Judge. Petitioner Martez Bickham appeals the district court’s denial of
his petition for habeas corpus, in which he argues that the Michigan trial court violated his Sixth
Amendment right to a public trial by closing the courtroom during voir dire.

          We affirm the district court’s denial of Bickham’s petition because he failed to comply
with Michigan’s contemporaneous-objection rule and is, therefore, procedurally barred from
pursuing his Sixth Amendment habeas claim.

                        FACTUAL AND PROCEDURAL BACKGROUND

          Following a jury trial in Michigan state court, Bickham was convicted of second-degree
murder, armed robbery, assault with intent to commit armed robbery, and possession of a firearm
during the commission of a felony. As voir dire was about to commence at Bickham’s trial,
court officers began to clear the public from the courtroom. Bickham’s counsel objected to the
public’s removal, citing Presley v. Georgia, 558 U.S. 209 (2010), which established that a
criminal defendant’s Sixth Amendment right to a public trial is violated when a trial court
excludes the public from jury selection. In response to Bickham’s objection, the trial court
stated:

          The Court is not excluding people from being in the courtroom. Right now the
          deputies are removing the spectators or people who are in the courtroom in order
          to allow . . . the jury panel of over fifty people be allowed in, and so that they are
          not intermixed with the audience, and so once the whole panel is in, those who fit
          separately from the jury can be allowed in. But we cannot bring a jury in with the
          number of people in this courtroom. They fill the bleachers, and in order to
          conduct voir dire, we need the jury panel to fit into the courtroom.
          [BICKHAM’S COUNSEL]: I understand, Judge, I just wanted to bring that to
          your attention.
          THE COURT: I’m well aware of it. Thank you.
 No. 16-2174                               Bickham v. Winn                                   Page 3


After jury selection concluded, Bickham’s attorney asserted:

         Judge, I would just once again under [Presley], the other family members of the
         defendant, supporters and possible witnesses were not allowed to come back in, or
         were not allowed to be seated in the courtroom during voir dire after they were
         excluded for the seating.
         THE COURT: All right. Thank you. I would state that there was no additional
         request made after the court explained the situation, and that the jury panel being
         [a] fifty-two member panel filled the entire courtroom, except for the small bench
         that can hold two people. If there was a request for two people to be in,
         specifically because there was a crowd of probably fifty people in the courtroom,
         some may be family or friends, or some having to do with other cases, I have no
         idea who they were. But there was no ruling made on any request. It was not
         made.

         Bickham appealed his conviction, arguing that his Sixth Amendment right to a public
trial was violated when the public was removed from the courtroom during jury selection and
was not permitted to reenter. See People v. Bickham, No. 300952, 2012 WL 4840675, at *3
(Mich. Ct. App. Oct. 11, 2012).          The Michigan Court of Appeals affirmed Bickham’s
convictions, finding that Bickham procedurally defaulted his Sixth Amendment claim when he
did not make a contemporaneous objection to the closure of the courtroom. Id. at *1, *5. The
Michigan Supreme Court denied leave to appeal. People v. Bickham, 830 N.W.2d 773 (Mich.
2013).

         In 2014, Bickham filed a petition for habeas corpus pursuant to 28 U.S.C. § 2254. On
behalf of the warden, Thomas Winn, the State argued in response that Bickham had procedurally
defaulted by failing to make a timely objection to the exclusion of the public, but the district
court chose to decide the case on the merits. The district court ultimately dismissed the petition
and declined to issue a certificate of appealability (“COA”).          We then granted Bickham’s
application for a COA. Bickham v. Winn, No. 16-2174, 2017 WL 1661419 (6th Cir. Apr. 3,
2017).

                                           DISCUSSION

         A petitioner who fails to satisfy state procedural requirements forfeits his right to present
a habeas claim. Seymour v. Walker, 224 F.3d 542, 550 (6th Cir. 2000). Thus, before considering
the merits of Bickham’s claim, we must determine if his cause of action is procedurally
 No. 16-2174                              Bickham v. Winn                                    Page 4


defaulted. We review this issue de novo. Hodges v. Colson, 727 F.3d 517, 529 (6th Cir. 2013)
(citation omitted).

       A habeas petitioner procedurally defaults a claim if: (1) the petitioner failed to comply
with a state rule; (2) the state enforced the rule against the petitioner; and (3) the rule is an
“adequate and independent” state ground foreclosing review of a federal constitutional claim.
Willis v. Smith, 351 F.3d 741, 744 (6th Cir. 2003) (citation omitted).

       All three elements from Willis have been met in this case, and Bickham has procedurally
defaulted his Sixth Amendment habeas claim. First, Michigan’s contemporaneous-objection rule
requires parties to “raise objections at a time when the trial court has an opportunity to correct
the error, which could thereby obviate the necessity for further legal proceedings.” People v.
Grant, 520 N.W.2d 123, 130 (Mich. 1994); see Mich. R. Evid. 103(a) (providing that “[e]rror
may not be predicated upon a ruling which admits or excludes evidence unless a substantial right
of the party is affected” and “a timely objection or motion to strike appears of record, stating the
specific ground of objection, if the specific ground was not apparent from the context”); see also
Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986) (“First, the court must determine that there is
a state procedural rule that is applicable to the petitioner’s claim and that the petitioner failed to
comply with the rule.”).

       Although Bickham objected when the trial court ordered members of the public to exit
the courtroom, the court responded that it was only initially removing the public in order to bring
in the jury panel and that some of the public would be permitted to reenter after the panel was
seated. Following entry of the jury panel, the court bailiffs apparently did not allow members of
the public to reenter. As noted by the Michigan trial court, Bickham did not request that the
court allow members of the public to reenter after the jury panel was seated, and the trial court,
therefore, was unable to rule on such a request. In order to preserve his claim, Bickham should
have objected when the jury panel had been seated and members of the public were not permitted
to reenter. He objected a second time following voir dire, but this objection came too late for the
court to take corrective actions. See Grant, 520 N.W.2d at 130.
 No. 16-2174                             Bickham v. Winn                                    Page 5


       Bickham argues that his failure to object when members of the public were denied
reentry was excusable because defense counsel reasonably relied upon the court’s assurance that
the public would be able to reenter after the jury panel was seated. Cases cited by Bickham in
support of this proposition, however, involve trial courts’ granting of evidentiary motions prior
to trial. See, e.g., People v. Hernandez, 377 N.W.2d 729, 735 (Mich. 1985) (“The defense,
having moved in limine to exclude testimony concerning K.P. and having obtained a favorable
ruling, was entitled to rely upon that determination.”). Unlike the rules of evidence, of which we
presume courts to have great familiarity, it is implausible that the trial court in this matter could
differentiate members of the jury panel from members of the public. Defense counsel likely
knew his client’s family members, however, and was in a better position to realize their absence.
Consequently, Bickham should have objected when members of the public were not permitted to
reenter after the jury panel was seated and before voir dire began. His failure to do so amounts
to a failure to comply with Michigan’s contemporaneous-objection rule.               See Hodge v.
Haeberlin, 579 F.3d 627, 642 (6th Cir. 2009) (stating that, “in determining whether to give
preclusive effect to a procedural default, this court must consider whether the petitioner actually
failed to comply with a state procedural rule” (citing Simpson v. Jones, 238 F.3d 399, 406 (6th
Cir. 2000))).

       As to the second element from Willis, the Michigan Court of Appeals ruled that Bickham
did not preserve his Sixth Amendment challenge with a timely objection. Bickham, 2012 WL
4840675, at *3. Thus, the state court enforced the contemporaneous-objection rule against
Bickham, and the second element is satisfied. See Willis, 351 F.3d at 744.

       Third, Michigan precedent makes clear that the contemporaneous-objection rule was
“firmly established and regularly followed” in the public-trial context at the time of Bickham’s
trial. Ford v. Georgia, 498 U.S. 411, 424 (1991); see People v. Gratton, 309 N.W.2d 609, 610
(Mich. Ct. App. 1981) (“The right to complain about an order of exclusion may be waived either
expressly or by an accused’s failure to object.” (citation omitted)); People v. Smith, 282 N.W.2d
227, 229 (Mich. Ct. App. 1979) (“It is generally held that an accused may waive his right to a
public trial, either expressly or by failure to object in due time to the entry of an order of
exclusion.” (citation and internal quotation marks omitted)); see also Taylor v. McKee, 649 F.3d
 No. 16-2174                               Bickham v. Winn                                Page 6


446, 450–51 (6th Cir. 2011) (noting that Michigan has a contemporaneous-objection rule that is
“well-established and normally enforced”).

       Bickham nevertheless suggests that the rule was not firmly established and regularly
followed because the Michigan Supreme Court had not specifically weighed in on the rule’s
application to voir dire at the time of his trial. See People v. Vaughn, 821 N.W.2d 288, 296
(Mich. 2012). There is no requirement, however, that the state’s highest court approve the rule
in a particular context before it becomes “firmly established and regularly followed.” See Bird v.
Hurst, 110 F. App’x 474, 478 (6th Cir. 2004) (rejecting petitioner’s contention that three Ohio
appellate decisions were insufficient to make a procedural rule firmly established and regularly
followed). Rather, the proper inquiry is whether Bickham could be “deemed to have been
apprised of [the rule’s] existence.” Ford, 498 U.S. at 423 (citing NAACP v. Alabama ex rel.
Patterson, 357 U.S. 449, 457–58 (1958)); see also Luberda v. Trippett, 211 F.3d 1004, 1007 (6th
Cir. 2000). Here, longstanding Michigan precedent and practice apprised Bickham that the
contemporaneous-objection rule applied to voir dire objections. The Michigan Supreme Court’s
decision in Vaughn merely confirmed the state’s “regularly followed” practice—it did not set out
a novel rule. Cf. Ford, 498 U.S. at 423.

       Thus, the three procedural default elements have been satisfied, see Willis, 351 F.3d at
744, and Bickham’s Sixth Amendment habeas claim is procedurally defaulted. We may only
excuse Bickham’s procedural default if he has demonstrated either “cause” for the default and
resulting “prejudice” or that the application of the procedural-default doctrine would result in a
“fundamental miscarriage of justice.”       Coleman v. Thompson, 501 U.S. 722, 750 (1991).
Bickham does not present evidence of either cause and prejudice or a fundamental miscarriage of
justice. His Sixth Amendment habeas claim is, therefore, procedurally barred.

       AFFIRMED.
 No. 16-2174                              Bickham v. Winn                                  Page 7


                  _____________________________________________________

                      CONCURRING IN PART AND IN THE JUDGMENT
                  _____________________________________________________

           THAPAR, Circuit Judge, concurring in part and concurring in the judgment. I join Judge
Siler’s thoughtful opinion with one reservation: We have no business deciding whether the
Michigan court properly applied its contemporaneous-objection rule. Accordingly, I would not
reconsider whether the timing of Bickham’s objections amounted to procedural default under
Michigan law. Once we determine that the state court applied a procedural rule that was
independent of federal law and adequate to support the state court’s judgment, we should go no
further.

           State courts have the final say on the meaning of state law. See Estelle v. McGuire,
502 U.S. 62, 67–68 (1991); see also Elmendorf v. Taylor, 23 U.S. (10 Wheat.) 152, 160 (1825)
(Marshall, C.J.). Accordingly, many of our sister circuits have noted that federal habeas courts
should not rethink state-court applications of state procedural-default rules. See, e.g., Suny v.
Pennsylvania, 687 F. App’x 170, 175 (3d Cir. 2017) (“[F]ederal courts generally will not
consider whether the state court properly applied its own default rule to the petitioner’s facts.”);
Sharpe v. Bell, 593 F.3d 372, 377 (4th Cir. 2010) (“A federal habeas court does not have license
to question a state court’s finding of procedural default or to question whether the state court
properly applied its own law.”); Sweet v. Delo, 125 F.3d 1144, 1151 (8th Cir. 1997) (“It is not
the office of a federal habeas court to determine that a state court made a mistake of state law.”);
Barksdale v. Lane, 957 F.2d 379, 383–84 (7th Cir. 1992) (“A federal court sitting in habeas
corpus is required to respect a state court’s finding of waiver or procedural default under state
law. Federal courts do not sit to correct errors made by state courts in the interpretation and
application of state law.” (alterations and citations omitted)); see also Fuller v. Pacheco, 531 F.
App’x 864, 868 (10th Cir. 2013); Poland v. Stewart, 169 F.3d 573, 584 (9th Cir. 1999);
Richardson v. Thigpen, 883 F.2d 895, 898 (11th Cir. 1989) (per curiam). Traditional notions of
federalism dictate that we follow these circuits’ lead.
 No. 16-2174                                     Bickham v. Winn                                            Page 8


                                              _________________

                                                    DISSENT
                                              _________________

         HELENE N. WHITE, Circuit Judge, dissenting.                         I do not agree that Bickham
procedurally defaulted his Sixth Amendment claim. The majority states that “Bickham should
have objected when the jury panel had been seated and members of the public were not permitted
to reenter. He objected a second time following voir dire, but this objection came too late for the
court to take corrective actions.” (Op., at 4.) Thus, the majority essentially characterizes
Bickham’s first objection as premature and his second objection as belated. But, Bickham’s first
objection was timely, and, having justifiably relied on the trial court’s assurance that his right to
a public trial would not be violated, Bickham was not required to make a second objection.

I.       Bickham’s First Objection

         Michigan courts require parties to “raise objections at a time when the trial court has an
opportunity to correct the error . . . .” People v. Grant, 445 Mich. 545, 551 (1994). Bickham’s
first objection to the closure was made contemporaneously with the exclusion of the public from
the courtroom, and thus timely drew the trial court’s attention to a potential constitutional error
while there was still an opportunity to address it. At that point, the trial court was required to
“consider alternatives to closure even when they are not offered by the parties” and to “make
findings adequate to support the closure” before the “rare” case of closure is warranted. Presley
v. Georgia, 558 U.S. 209, 213-15 (2010) (stating that alternatives to closure include “reserving
one or more rows for the public; dividing the jury venire panel to reduce courtroom congestion;
or instructing prospective jurors not to engage or interact with audience members”).1




         1
           In Presley v. Georgia, 558 U.S. 209 (2010), “the trial court noticed a lone courtroom observer,”
“explained that prospective jurors were about to enter and instructed the [observer] that he was not allowed in the
courtroom.” 558 U.S. at 210. Presley’s counsel objected, but the trial court explained that there was no space for
the public to sit in the courtroom. Id. At a later hearing, after Presley’s conviction, evidence was presented showing
that, in fact, there was “adequate room for the public” to be seated. Id. at 210-11. The Supreme Court stated that
even assuming “that the trial court had an overriding interest in closing voir dire, it was still incumbent upon it to
consider all reasonable alternatives to closure. It did not, and that is all this Court needs to decide.” Id. at 216.
 No. 16-2174                              Bickham v. Winn                                     Page 9


       Here, the trial court acknowledged that “deputies [were] removing the spectators or
people who are in the courtroom[,]” but believed that seating restrictions allowed it to order them
to do so. (R. 5-10, PID 664-665.) As Presley made clear, however, articulation of a generalized
concern over limited space and the number of prospective jurors is not sufficient to rebut the
strong presumption of openness. 558 U.S. at 215-216.       Even when there is a legitimate
possibility that the potential jurors will take up all available seating, the trial court must consider
and exhaust all reasonable alternatives before excluding the public. Without considering such
alternatives, a trial court cannot constitutionally prevent public access to jury selection. Presley,
558 U.S. at 214 (quoting Press-Enter. Co. v. Superior Court of Cal., Riverside Cty., 464 U.S.
501, 511 (1984)).

       Importantly, as the parties have stipulated, the exclusion of every member of the public
was not necessary to accommodate the venire because a “smaller bench [in the courtroom] could
have accommodated at least two members of the public, and the large one at least a dozen.”
(R. 5-22, PID 1873, ¶6.) The parties have also stipulated that the trial court failed to “consider[]
[using additional chairs] as an alternative to barring members of the public from jury selection,”
(Id. at ¶7), and that “the judge did not instruct the deputies to let any specific person or persons
back in, and so none were.” (Id. at 1872, ¶5.) After the trial court’s order of ouster, courtroom
deputies refused entry to all members of the public: a deputy told Bickham’s brother that he
could not reenter the courtroom; Bickham’s mother observed a deputy telling another woman the
same; and a sign was hung on the courtroom door that read: “JURY SELECTION IN
PROGRESS DO NOT ENTER.” (Id. at 1874.)

       There is no indication in the record that Bickham’s counsel was aware of the local
practice of “deny[ing] access to anyone who attempted to enter” while displaying a prohibitory
sign. See United States v. Gupta, 699 F.3d 682, 690 (2d Cir. 2012) (holding that objection to
courtroom closure was not forfeited where the closure took place without defense counsel’s
knowledge) (quoting United States v. Tramunti, 500 F.2d 1334, 1341 n.3 (2d Cir. 1974)
(“Defense counsel cannot fairly be penalized for failure to raise at trial an issue of which he was,
without his own fault, ignorant.”)). The local practice, however, was surely known to the trial
court, and it was the trial court’s responsibility to ensure the right to a public trial. See Presley,
 No. 16-2174                              Bickham v. Winn                                   Page 10
558 U.S. at 213-15 (noting that “[t]he public has a right to be present whether or not any party
has asserted the right” and that “[t]rial courts are obligated to take every reasonable measure to
accommodate public attendance at criminal trials” and must “consider alternatives to closure
even when they are not offered by the parties”).

       Thus, I would hold that Bickham’s first objection was contemporaneous with the
constitutional violation and adequately preserved his Sixth Amendment claim.

II.    Bickham’s Second Objection

       As the majority states, a habeas petitioner procedurally defaults a claim if: (1) the
petitioner failed to comply with a state rule; (2) the state enforced the rule against the petitioner;
and (3) the rule is an “adequate and independent” state ground foreclosing review of a federal
constitutional claim. Willis v. Smith, 351 F.3d 741, 744 (6th Cir. 2003) (citation omitted). For
purposes of federal review in habeas cases, the court may consider as an adequate state
procedural rule only a rule that was “firmly established and regularly followed by the time as of
which it is to be applied.” Ford v. Georgia, 498 U.S. 411, 424 (1991).

       Bickham preserved his Sixth Amendment claim because he was assured by the trial court
that his right to a public trial would not be violated, and he justifiably relied on that assurance.
The trial court stated that it was “well aware” of the potential constitutional violation and its
obligations under Presley. (R. 5-10, 664-665.) Nothing in the trial court’s statements indicated
that the matter needed to be raised again or that subsequent requests “to readmit any spectators”
were required, as the Michigan Court of Appeals concluded. People v. Bickham, No. 300952,
2012 WL 4840675, at *3 (Mich. Ct. App. Oct. 11, 2012). Rather, the trial court’s comments
indicated that spectators would be readmitted to the courtroom unconditionally, and Bickham
was entitled to rely on that understanding.

       It was not until after it was too late that the trial court informed Bickham of the court’s
requirement that additional requests be made. Indeed, the parties have stipulated that “[i]n
reliance upon [the trial court’s] statement that the public would be readmitted once the whole
panel entered the courtroom, defense counsel did not ask that any specific people be readmitted
to the courtroom during jury selection.” (R. 5-22, PID 1872, ¶5.)
 No. 16-2174                               Bickham v. Winn                                Page 11


       Neither the government nor the majority has identified a firmly established and regularly
followed rule in Michigan requiring parties to reassert objections after those objections have
been acknowledged by the court. Therefore, reliance on such a rule cannot serve as an adequate
ground to bar review of Bickham’s habeas petition. See Walker v. Martin, 562 U.S. 307, 320
(2011) (“A state ground, no doubt, may be found inadequate when ‘discretion has been exercised
to impose novel and unforeseeable requirements without fair or substantial support in prior state
law . . . .’” (citing 16B Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure
§ 4026 (2d ed. 1996))); Greer v. Mitchell, 264 F.3d 663, 675 (6th Cir. 2001) (“[W]hen the record
reveals that the state court’s reliance upon its own rule of procedural default is misplaced, we are
reluctant to conclude categorically that federal habeas review of the purportedly defaulted claim
is precluded.”); see also Lee v. Kemna, 534 U.S. 362, 375 (2002) (“‘[T]he adequacy of state
procedural bars to the assertion of federal questions’ . . . is not within the State’s prerogative
finally to decide; rather, adequacy ‘is itself a federal question.’” (quoting Douglas v. Alabama,
380 U.S. 415, 422 (1965))).

       Thus, accepting that the state court’s application of Michigan law was correct, the state
court nevertheless applied a rule that was neither firmly established nor regularly followed; thus,
it cannot constitute an adequate and independent state ground foreclosing review of Bickham’s
federal constitutional claim.

III.   Conclusion

       Because Bickham did not procedurally default his Sixth Amendment claim, and the
denial of a right to a public trial is a structural error that does not require a showing of actual
prejudice, Arizona v. Fulminante, 499 U.S. 279, 294-95 (1991), I would reverse the judgment of
the district court and hold that Bickham is entitled to relief.